Exhibit 99.1 United States Commodity Index Funds Trust Monthly Account Statements For the Month Ended February 29, 2012 United States Commodity United States Copper United States Commodity Index Statements of Income (Loss) Index Fund Index Fund Funds Trust Income Realized Trading Gain (Loss) on Futures $ $ $ Unrealized Gain (Loss) on Market Value of Futures ) Unrealized Gain (Loss) on Market Value of Short-Term Investments ) - ) Interest Income 79 ETF Transaction Fees - Total Income (Loss) $ $ $ Expenses Investment Advisory Fees $ $ $ Tax Reporting Fees - Brokerage Commissions 41 Audit Fees - Non-interested Directors' Fees and Expenses 23 Prepaid Insurance Expense - Other Expenses - Total Expenses Expense Waiver - ) ) Net Expenses $ $ $ Net Income (Loss) $ $ $ Statements of Changes in Net Asset Value Net Asset Value Beginning of Month 2/1/12 $ $ $ Additions - Net Income (Loss) Net Asset Value End of Month $ $ $ Net Asset Value Per Unit $ $ Statements of Changes in Units Outstanding Units Outstanding Beginning of Month 2/1/12 Additions - Units Outstanding End of Month To the Unitholders of United States Commodity Index Funds Trust: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statements for the month ended February 29, 2012 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, Sponsor of United States Commodity Index Funds Trust United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
